                1 ROBERT H. ROTSTEIN (SBN 72452)
                    rxr@msk.com
                2 EMILY F. EVITT (SBN 261491)
                    efe@msk.com
                3 GABRIELLA A. NOURAFCHAN (SBN 301594)
                    gan@msk.com
                4 MITCHELL SILBERBERG & KNUPP LLP
                  2049 Century Park East – 18th Floor
                5 Los Angeles, CA 90067
                  Telephone: (310) 312-2000
                6 Facsimile: (310) 312-3100
                7 Attorneys for Defendants
                8                        UNITED STATES DISTRICT COURT
                9                      CENTRAL DISTRICT OF CALIFORNIA
               10
                  OSHO INTERNATIONAL                         CASE NO. 2:19-cv-00753-RSWL-JEM
               11 FOUNDATION, a Swiss Corporation;
                  and MICHAEL HILOW, an individual,          District Judge: Ronald S.W. Lew
               12                                            Magistrate Judge: John E. McDermott
                              Plaintiffs,
               13                                            DISCOVERY MATTER
                        v.
               14                                            STIPULATED PROTECTIVE
                  CHAPMAN WAY, an individual;                ORDER FOR LITIGATION
               15 MACLAIN WAY, an individual,                INVOLVING CONFIDENTIAL AND
                  DUPLASS BROTHERS, INC., a                  HIGHLY CONFIDENTIAL
               16 California Corporation; NETFLIX,           INFORMATION
                  INC, a Delaware Corporation; RED
               17 RANCHO FILM PRODUCTIONS,                   Discovery Cutoff: February 4, 2020
                  LLC, a California Limited Liability        Pre-Trial Conference: May 19, 2020
               18 Company; and Does 1-10,                    Trial Date: June 16, 2020
               19                Defendants.
               20
               21
               22
               23
               24
               25
               26
               27
  Mitchell     28
Silberberg &
 Knupp LLP
                                               STIPULATED PROTECTIVE ORDER
                    11185727.4
                1 1.         PURPOSES AND LIMITATIONS
                2            1.1    General Purpose. Disclosure and discovery activity in this action are
                3 likely to involve production of confidential, proprietary, or private information for
                4 which special protection from public disclosure and from use for any purpose other
                5 than prosecuting this litigation may be warranted. Accordingly, the parties hereby
                6 stipulate to and petition the court to enter the following Stipulated Protective
                7 Order. The parties acknowledge that this Order does not confer blanket protections
                8 on all disclosures or responses to discovery and that the protection it affords from
                9 public disclosure and use extends only to the limited information or items that are
               10 entitled to confidential treatment under the applicable legal principles. The parties
               11 further acknowledge, as set forth in Section 12.3, below, that this Stipulated
               12 Protective Order does not entitle them to file confidential information under seal;
               13 Civil Local Rules 79-5.1, 79-5.2, and 79-5.3 set forth the procedures that must be
               14 followed and the standards that will be applied when a party seeks permission from
               15 the court to file material under seal.
               16            1.2    Good Cause Statement. The parties seek to maintain the
               17 confidentiality of their highly sensitive business information, including but not
               18 limited to financial data, confidential, competitively-sensitive contractual terms,
               19 and business plans and projections. Furthermore, the parties seek to maintain the
               20 privacy of individual parties’ and witnesses’ personal information.
               21 2.         DEFINITIONS
               22            2.1.   Challenging Party: a Party or Non-Party that challenges the
               23 designation of information or items under this Order.
               24            2.2.   “CONFIDENTIAL” Information or Items: information (regardless of
               25 how it is generated, stored or maintained) or tangible things that qualify for
               26 protection under Federal Rule of Civil Procedure 26(c).
               27
  Mitchell     28
Silberberg &
 Knupp LLP
                                                                2
                                                 STIPULATED PROTECTIVE ORDER
                    11185727.4
                1            2.3.   Counsel (without qualifier): Outside Counsel of Record and House
                2 Counsel (as well as their support staff).
                3            2.4.   Designating Party: a Party or Non-Party that designates information
                4 or items that it produces in disclosures or in responses to discovery as
                5 “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES
                6 ONLY”.
                7            2.5.   Disclosure or Discovery Material: all items or information, regardless
                8 of the medium or manner in which it is generated, stored, or maintained (including,
                9 among other things, testimony, transcripts, and tangible things), that are produced
               10 or generated in disclosures or responses to discovery in this matter.
               11            2.6.   Expert: a person with specialized knowledge or experience in a
               12 matter pertinent to the litigation who (1) has been retained by a Party or its counsel
               13 to serve as an expert witness or as a consultant in this action, (2) is not a past or
               14 current employee of a Party or of a Party’s competitor, and (3) at the time of
               15 retention, is not anticipated to become an employee of a Party or of a Party’s
               16 competitor.
               17            2.7.   “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY”
               18 Information or Items: extremely sensitive “Confidential Information or Items,”
               19 disclosure of which to another Party or Non-Party would create a substantial risk of
               20 serious harm that could not be avoided by less restrictive means.
               21            2.8.   House Counsel: attorneys who are employees or officers of a party to
               22 this action. House Counsel does not include Outside Counsel of Record or any
               23 other outside counsel.
               24            2.9.   Non-Party: any natural person, partnership, corporation, association,
               25 or other legal entity not named as a Party to this action.
               26            2.10. Outside Counsel of Record: attorneys who are not employees of a
               27 party to this action but are retained to represent or advise a party to this action and
  Mitchell     28
Silberberg &
 Knupp LLP
                                                                3
                                                 STIPULATED PROTECTIVE ORDER
                    11185727.4
                1 have appeared in this action on behalf of that party or are affiliated with a law firm
                2 which has appeared on behalf of that party.
                3            2.11. Party: any party to this action, including all of its officers, directors,
                4 employees, consultants, retained experts, and Outside Counsel of Record (and their
                5 support staffs).
                6            2.12. Producing Party: a Party or Non-Party that produces Disclosure or
                7 Discovery Material in this action.
                8            2.13. Professional Vendors: persons or entities that provide litigation
                9 support services (e.g., photocopying, videotaping, translating, preparing exhibits or
               10 demonstrations, and organizing, storing, or retrieving data in any form or medium)
               11 and their employees and subcontractors.
               12            2.14. Protected Material: any Disclosure or Discovery Material that is
               13 designated as “CONFIDENTIAL,” or as “HIGHLY CONFIDENTIAL –
               14 ATTORNEYS’ EYES ONLY.”
               15            2.15. Receiving Party: a Party that receives Disclosure or Discovery
               16 Material from a Producing Party.
               17 3.         SCOPE
               18            The protections conferred by this Stipulation and Order cover not only
               19 Protected Material (as defined above), but also (1) any information copied or
               20 extracted from Protected Material; (2) all copies, excerpts, summaries, or
               21 compilations of Protected Material; and (3) any testimony, conversations, or
               22 presentations by Parties or their Counsel that might reveal Protected Material.
               23 However, the protections conferred by this Stipulation and Order do not cover the
               24 following information: (a) any information that is in the public domain at the time
               25 of disclosure to a Receiving Party or becomes part of the public domain after its
               26 disclosure to a Receiving Party as a result of publication not involving a violation
               27 of this Order, including becoming part of the public record through trial or
  Mitchell     28
Silberberg &
 Knupp LLP
                                                                  4
                                                  STIPULATED PROTECTIVE ORDER
                    11185727.4
                1 otherwise; and (b) any information known to the Receiving Party prior to the
                2 disclosure or obtained by the Receiving Party after the disclosure from a source
                3 who obtained the information lawfully and under no obligation of confidentiality to
                4 the Designating Party. Any use of Protected Material at trial shall be governed by a
                5 separate agreement or order.
                6 4.         DURATION
                7            Even after final disposition of this litigation, the confidentiality obligations
                8 imposed by this Order shall remain in effect until a Designating Party agrees
                9 otherwise in writing or a court order otherwise directs. Final disposition shall be
               10 deemed to be the later of (1) dismissal of all claims and defenses in this action,
               11 with or without prejudice; and (2) final judgment herein after the completion and
               12 exhaustion of all appeals, rehearings, remands, trials, or reviews of this action,
               13 including the time limits for filing any motions or applications for extension of
               14 time pursuant to applicable law.
               15 5.         DESIGNATING PROTECTED MATERIAL
               16            5.1.   Exercise of Restraint and Care in Designating Material for Protection.
               17 Each Party or Non-Party that designates information or items for protection under
               18 this Order must take care to limit any such designation to specific material that
               19 qualifies under the appropriate standards. To the extent it is practical to do so, the
               20 Designating Party must designate for protection only those parts of material,
               21 documents, items, or oral or written communications that qualify – so that other
               22 portions of the material, documents, items, or communications for which
               23 protection is not warranted are not swept unjustifiably within the ambit of this
               24 Order.
               25            Mass, indiscriminate, or routinized designations are prohibited. Designations
               26 that are shown to be clearly unjustified or that have been made for an improper
               27 purpose (e.g., to unnecessarily encumber or retard the case development process or
  Mitchell     28
Silberberg &
 Knupp LLP
                                                                  5
                                                  STIPULATED PROTECTIVE ORDER
                    11185727.4
                1 to impose unnecessary expenses and burdens on other parties) expose the
                2 Designating Party to sanctions.
                3            If it comes to a Designating Party’s attention that information or items that it
                4 designated for protection do not qualify for protection at all or do not qualify for
                5 the level of protection initially asserted, that Designating Party must promptly
                6 notify all other parties that it is withdrawing the mistaken designation.
                7            5.2.   Manner and Timing of Designations. Except as otherwise provided in
                8 this Order (see, e.g., second paragraph of section 5.2(a) below), or as otherwise
                9 stipulated or ordered, Disclosure or Discovery Material that qualifies for protection
               10 under this Order must be clearly so designated before the material is disclosed or
               11 produced.
               12            Designation in conformity with this Order requires:
               13            (a)    for information in documentary form (e.g., paper or electronic
               14 documents, but excluding transcripts of depositions or other pretrial or trial
               15 proceedings), that the Producing Party affix the legend “CONFIDENTIAL” or
               16 “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY” to each page that
               17 contains protected material. If only a portion or portions of the material on a page
               18 qualifies for protection, the Producing Party also must clearly identify the
               19 protected portion(s) (e.g., by making appropriate markings in the margins) and
               20 must specify, for each portion, the level of protection being asserted.
               21            A Party or Non-Party that makes original documents or materials available
               22 for inspection need not designate them for protection until after the inspecting
               23 Party has indicated which material it would like copied and produced. During the
               24 inspection and before the designation, all of the material made available for
               25 inspection shall be deemed “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES
               26 ONLY.” After the inspecting Party has identified the documents it wants copied
               27 and produced, the Producing Party must determine which documents, or portions
  Mitchell     28
Silberberg &
 Knupp LLP
                                                                 6
                                                 STIPULATED PROTECTIVE ORDER
                    11185727.4
                1 thereof, qualify for protection under this Order. Then, before producing the
                2 specified documents, the Producing Party must affix the appropriate legend
                3 (“CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES
                4 ONLY”) to each page that contains Protected Material. If only a portion or
                5 portions of the material on a page qualifies for protection, the Producing Party also
                6 must clearly identify the protected portion(s) (e.g., by making appropriate
                7 markings in the margins) and must specify, for each portion, the level of protection
                8 being asserted.
                9            (b)   for testimony given in deposition or in other pretrial or trial
               10 proceedings, that the Designating Party identify on the record, before the close of
               11 the deposition, hearing, or other proceeding, all protected testimony and specify
               12 the level of protection being asserted. Alternatively, when it is impractical to
               13 identify separately each portion of testimony that is entitled to protection and it
               14 appears that substantial portions of the testimony may qualify for protection, the
               15 Designating Party shall have up to 21 days after a deposition, hearing, or other
               16 proceeding to identify the specific portions of the testimony as to which protection
               17 is sought and to specify the level of protection being asserted. Only those portions
               18 of the testimony that are appropriately designated for protection within the 21 days
               19 shall be covered by the provisions of this Stipulated Protective Order.
               20 Alternatively, a Designating Party may specify, at the deposition or up to 21 days
               21 afterwards, that the entire transcript shall be treated as “CONFIDENTIAL” or
               22 “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY.”
               23            Parties shall give the other parties notice if they reasonably expect a
               24 deposition, hearing or other proceeding to include Protected Material so that the
               25 other parties can ensure that only authorized individuals who have signed the
               26 “Acknowledgment and Agreement to Be Bound” (Exhibit A) are present at those
               27 proceedings. The use of a document as an exhibit at a deposition shall not in any
  Mitchell     28
Silberberg &
 Knupp LLP
                                                                 7
                                                 STIPULATED PROTECTIVE ORDER
                    11185727.4
                1 way affect its designation as “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL
                2 – ATTORNEYS’ EYES ONLY.”
                3            Transcripts containing Protected Material shall have an obvious legend on
                4 the title page that the transcript contains Protected Material, and the title page shall
                5 be followed by a list of all pages (including line numbers as appropriate) that have
                6 been designated as Protected Material and the level of protection being asserted by
                7 the Designating Party. The Designating Party shall inform the court reporter of
                8 these requirements. Any transcript that is prepared before the expiration of the 21-
                9 day period for designation shall be treated during that period as if it had been
               10 designated “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY” in its
               11 entirety unless otherwise agreed. After the expiration of that period, the transcript
               12 shall be treated only as actually designated.
               13            (c)    for information produced in some form other than documentary and
               14 for any other tangible items, that the Producing Party affix in a prominent place on
               15 the exterior of the container or containers in which the information or item is
               16 stored the legend “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL –
               17 ATTORNEYS’ EYES ONLY. If only a portion or portions of the information or
               18 item warrant protection, the Producing Party, to the extent practicable, shall
               19 identify the protected portion(s) and specify the level of protection being asserted.
               20            5.3.   Inadvertent Failures to Designate. If timely corrected, an inadvertent
               21 failure to designate qualified information or items does not, standing alone, waive
               22 the Designating Party’s right to secure protection under this Order for such
               23 material. Upon timely correction of a designation, the Receiving Party must make
               24 reasonable efforts to assure that the material is treated in accordance with the
               25 provisions of this Order.
               26
               27
  Mitchell     28
Silberberg &
 Knupp LLP
                                                                8
                                                 STIPULATED PROTECTIVE ORDER
                    11185727.4
                1 6.         CHALLENGING CONFIDENTIALITY DESIGNATIONS
                2            6.1.   Timing of Challenges. Any Party or Non-Party may challenge a
                3 designation of confidentiality at any time. Unless a prompt challenge to a
                4 Designating Party’s confidentiality designation is necessary to avoid foreseeable,
                5 substantial unfairness, unnecessary economic burdens, or a significant disruption
                6 or delay of the litigation, a Party does not waive its right to challenge a
                7 confidentiality designation by electing not to mount a challenge promptly after the
                8 original designation is disclosed.
                9            6.2.   Meet and Confer. The Challenging Party shall initiate the dispute
               10 resolution process by providing written notice of each designation it is challenging
               11 and describing the basis for each challenge. To avoid ambiguity as to whether a
               12 challenge has been made, the written notice must recite that the challenge to
               13 confidentiality is being made in accordance with this specific paragraph of the
               14 Protective Order. The parties shall attempt to resolve each challenge in good faith
               15 and must begin the process by conferring directly (in voice to voice dialogue; other
               16 forms of communication are not sufficient) within 14 days of the date of service of
               17 notice. In conferring, the Challenging Party must explain the basis for its belief that
               18 the confidentiality designation was not proper and must give the Designating Party
               19 an opportunity to review the designated material, to reconsider the circumstances,
               20 and, if no change in designation is offered, to explain the basis for the chosen
               21 designation. A Challenging Party may proceed to the next stage of the challenge
               22 process only if it has engaged in this meet and confer process first or establishes
               23 that the Designating Party is unwilling to participate in the meet and confer process
               24 in a timely manner.
               25            6.3.   Judicial Intervention. If the Parties cannot resolve a challenge without
               26 court intervention, the Designating Party shall file and serve a motion to retain
               27 confidentiality under Civil Local Rules 7-4 et seq. (and in compliance with Civil
  Mitchell     28
Silberberg &
 Knupp LLP
                                                                 9
                                                  STIPULATED PROTECTIVE ORDER
                    11185727.4
                1 Local Rules 79-5.1, 79-5.2, and 79-5.3, if applicable) within 21 days of the initial
                2 notice of challenge or within 14 days of the parties agreeing that the meet and
                3 confer process will not resolve their dispute, whichever is earlier. Each such
                4 motion must be accompanied by a competent declaration affirming that the movant
                5 has complied with the meet and confer requirements imposed in the preceding
                6 paragraph. Failure by the Designating Party to make such a motion including the
                7 required declaration within 21 days (or 14 days, if applicable) shall automatically
                8 waive the confidentiality designation for each challenged designation. In addition,
                9 the Challenging Party may file a motion challenging a confidentiality designation
               10 at any time if there is good cause for doing so, including a challenge to the
               11 designation of a deposition transcript or any portions thereof. Any motion brought
               12 pursuant to this provision must be accompanied by a competent declaration
               13 affirming that the movant has complied with the meet and confer requirements
               14 imposed by the preceding paragraph.
               15            The burden of persuasion in any such challenge proceeding shall be on the
               16 Designating Party. Frivolous challenges and those made for an improper purpose
               17 (e.g., to harass or impose unnecessary expenses and burdens on other parties) may
               18 expose the Challenging Party to sanctions. Unless the Designating Party has
               19 waived the confidentiality designation by failing to file a motion to retain
               20 confidentiality as described above, all parties shall continue to afford the material
               21 in question the level of protection to which it is entitled under the Producing
               22 Party’s designation until the court rules on the challenge.
               23 7.         ACCESS TO AND USE OF PROTECTED MATERIAL
               24            7.1.   Basic Principles. A Receiving Party may use Protected Material that is
               25 disclosed or produced by another Party or by a Non-Party in connection with this
               26 case only for prosecuting, defending, or attempting to settle this litigation. Such
               27 Protected Material may be disclosed only to the categories of persons and under
  Mitchell     28
Silberberg &
 Knupp LLP
                                                               10
                                                 STIPULATED PROTECTIVE ORDER
                    11185727.4
                1 the conditions described in this Order. When the litigation has been terminated, a
                2 Receiving Party must comply with the provisions of Section 13 below (FINAL
                3 DISPOSITION).
                4            Protected Material must be stored and maintained by a Receiving Party at a
                5 location and in a secure manner that ensures that access is limited to the persons
                6 authorized under this Order.
                7            7.2.   Disclosure of “CONFIDENTIAL” Information or Items. Unless
                8 otherwise ordered by the court or permitted in writing by the Designating Party, a
                9 Receiving Party may disclose any information or item designated
               10 “CONFIDENTIAL” only to:
               11            (a)    the Receiving Party’s Outside Counsel of Record in this action, as
               12 well as employees of said Outside Counsel of Record to whom it is reasonably
               13 necessary to disclose the information for this litigation;
               14            (b)    the officers, directors, and employees (including House Counsel) of
               15 the Receiving Party to whom disclosure is reasonably necessary for this litigation;
               16            (c)    Experts (as defined in this Order) of the Receiving Party to whom
               17 disclosure is reasonably necessary for this litigation and who have signed the
               18 “Acknowledgment and Agreement to Be Bound” (Exhibit A);
               19            (d)    the court and its personnel;
               20            (e)    court reporters and their staff, professional jury or trial consultants,
               21 and Professional Vendors to whom disclosure is reasonably necessary for this
               22 litigation and who have signed the “Acknowledgment and Agreement to Be
               23 Bound” (Exhibit A);
               24            (f)    during their depositions, witnesses in the action to whom disclosure is
               25 reasonably necessary and who have signed the “Acknowledgment and Agreement
               26 to Be Bound” (Exhibit A), unless otherwise agreed by the Designating Party or
               27 ordered by the court. Pages of transcribed deposition testimony or exhibits to
  Mitchell     28
Silberberg &
 Knupp LLP
                                                                   11
                                                  STIPULATED PROTECTIVE ORDER
                    11185727.4
                1 depositions that reveal Protected Material must be separately bound by the court
                2 reporter and may not be disclosed to anyone except as permitted under this
                3 Stipulated Protective Order.
                4            (g)    the author or recipient of a document containing the information or a
                5 custodian or other person who otherwise possessed or knew the information.
                6            7.3.   Disclosure of “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES
                7 ONLY” Information or Items. Unless otherwise ordered by the court or permitted
                8 in writing by the Designating Party, a Receiving Party may disclose any
                9 information or item designated “HIGHLY CONFIDENTIAL – ATTORNEYS’
               10 EYES ONLY” only to:
               11            (a)    the Receiving Party’s Outside Counsel of Record in this action, as
               12 well as employees of said Outside Counsel of Record to whom it is reasonably
               13 necessary to disclose the information for this litigation;
               14            (b)    House Counsel of the Receiving Party (1) who has no involvement in
               15 competitive decision-making, and (2) to whom disclosure is reasonably necessary
               16 for this litigation. Provided, however, that certain HIGHLY CONFIDENTIAL
               17 documents may only be appropriate for disclosure to Outside Counsel of Record.
               18 Such documents shall be designated “HIGHLY CONFIDENTIAL – OUTSIDE
               19 COUNSEL ONLY.” Documents designated “HIGHLY CONFIDENTIAL –
               20 OUTSIDE COUNSEL ONLY” shall only be disclosed to House Counsel of the
               21 Receiving Party upon written request by the Receiving Party, which shall include
               22 (1) the name of each House Counsel to whom disclosure is sought, and (2) the
               23 Bates range of pages sought to be disclosed, and subsequent written approval by
               24 the Producing Party. The designation “HIGHLY CONFIDENTIAL – OUTSIDE
               25 COUNSEL ONLY” shall be used sparingly. Except as otherwise specified, the
               26 provisions of this Order governing documents designated “HIGHLY
               27 CONFIDENTIAL – ATTORNEYS’ EYES ONLY” shall apply to and include
  Mitchell     28
Silberberg &
 Knupp LLP
                                                               12
                                                 STIPULATED PROTECTIVE ORDER
                    11185727.4
                1 documents designated “HIGHLY CONFIDENTIAL – OUTSIDE COUNSEL
                2 ONLY”;
                3            (c)   Experts of the Receiving Party (1) to whom disclosure is reasonably
                4 necessary for this litigation, and (2) who have signed the “Acknowledgment and
                5 Agreement to Be Bound” (Exhibit A);
                6            (d)   the court and its personnel;
                7            (e)   court reporters and their staff, professional jury or trial consultants,
                8 and Professional Vendors to whom disclosure is reasonably necessary for this
                9 litigation and who have signed the “Acknowledgment and Agreement to Be
               10 Bound” (Exhibit A); and
               11            (f)   the author or recipient of a document containing the information or a
               12 custodian or other person who otherwise possessed or knew the information.
               13 8.         PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED
                             IN OTHER LITIGATION
               14
               15            If a Party is served with a subpoena or a court order issued in other litigation
               16 that compels disclosure of any information or items designated in this action as
               17 “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES
               18 ONLY” that Party must:
               19            (a)   promptly notify in writing the Designating Party. Such notification
               20 shall include a copy of the subpoena or court order;
               21            (b)   promptly notify in writing the party who caused the subpoena or order
               22 to issue in the other litigation that some or all of the material covered by the
               23 subpoena or order is subject to this Protective Order. Such notification shall
               24 include a copy of this Stipulated Protective Order; and
               25            (c)   cooperate with respect to all reasonable procedures sought to be
               26 pursued by the Designating Party whose Protected Material may be affected.
               27
  Mitchell     28
Silberberg &
 Knupp LLP
                                                                  13
                                                 STIPULATED PROTECTIVE ORDER
                    11185727.4
                1            If the Designating Party timely seeks a protective order, the Party served
                2 with the subpoena or court order shall not produce any information designated in
                3 this action as “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL –
                4 ATTORNEYS’ EYES ONLY” before a determination by the court from which the
                5 subpoena or order issued, unless the Party has obtained the Designating Party’s
                6 permission. The Designating Party shall bear the burden and expense of seeking
                7 protection in that court of its confidential material – and nothing in these
                8 provisions should be construed as authorizing or encouraging a Receiving Party in
                9 this action to disobey a lawful directive from another court.
               10 9.         A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE
                             PRODUCED IN THIS LITIGATION
               11
               12            (a)   The terms of this Order are applicable to information produced by a
               13 Non-Party in this action and designated as “CONFIDENTIAL” or “HIGHLY
               14 CONFIDENTIAL – ATTORNEYS’ EYES ONLY”. Such information produced
               15 by Non-Parties in connection with this litigation is protected by the remedies and
               16 relief provided by this Order. Nothing in these provisions should be construed as
               17 prohibiting a Non-Party from seeking additional protections.
               18            (b)   In the event that a Party is required, by a valid discovery request, to
               19 produce a Non-Party’s confidential information in its possession, and the Party is
               20 subject to an agreement with the Non-Party not to produce the Non-Party’s
               21 confidential information, then the Party shall:
               22                  1.     promptly notify in writing the Requesting Party and the Non-
               23 Party that some or all of the information requested is subject to a confidentiality
               24 agreement with a Non-Party;
               25                  2.     promptly provide the Non-Party with a copy of the Stipulated
               26 Protective Order in this litigation, the relevant discovery request(s), and a
               27 reasonably specific description of the information requested; and
  Mitchell     28
Silberberg &
 Knupp LLP
                                                                14
                                                 STIPULATED PROTECTIVE ORDER
                    11185727.4
                1                  3.     make the information requested available for inspection by the
                2 Non-Party.
                3            (c)   If the Non-Party fails to object or seek a protective order from this
                4 court within 14 days of receiving the notice and accompanying information, the
                5 Receiving Party may produce the Non-Party’s confidential information responsive
                6 to the discovery request. If the Non-Party timely seeks a protective order, the
                7 Receiving Party shall not produce any information in its possession or control that
                8 is subject to the confidentiality agreement with the Non-Party before a
                9 determination by the court. Absent a court order to the contrary, the Non-Party
               10 shall bear the burden and expense of seeking protection in this court of its
               11 Protected Material.
               12 10.        UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
               13            If a Receiving Party learns that, by inadvertence or otherwise, it has
               14 disclosed Protected Material to any person or in any circumstance not authorized
               15 under this Stipulated Protective Order, the Receiving Party must immediately (a)
               16 notify in writing the Designating Party of the unauthorized disclosures, (b) use its
               17 best efforts to retrieve all unauthorized copies of the Protected Material, (c) inform
               18 the person or persons to whom unauthorized disclosures were made of all the terms
               19 of this Order, and (d) request such person or persons to execute the
               20 “Acknowledgment and Agreement to Be Bound” that is attached hereto as Exhibit
               21 A.
               22 11.        INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
                             PROTECTED MATERIAL
               23
               24            When a Producing Party gives notice to Receiving Parties that certain
               25 inadvertently produced material is subject to a claim of privilege or other
               26 protection, the obligations of the Receiving Parties are those set forth in Federal
               27 Rule of Civil Procedure 26(b)(5)(B). This provision is not intended to modify
  Mitchell     28
Silberberg &
 Knupp LLP
                                                                15
                                                 STIPULATED PROTECTIVE ORDER
                    11185727.4
                1 whatever procedure may be established in an e-discovery order that provides for
                2 production without prior privilege review. Pursuant to Federal Rule of Evidence
                3 502(d) and (e), insofar as the parties reach an agreement on the effect of disclosure
                4 of a communication or information covered by the attorney-client privilege or
                5 work product protection, the parties may incorporate their agreement in the
                6 stipulated protective order submitted to the court.
                7 12.        MISCELLANEOUS
                8            12.1. Right to Further Relief. Nothing in this Order abridges the right of any
                9 person to seek its modification by the court in the future.
               10            12.2. Right to Assert Other Objections. By stipulating to the entry of this
               11 Protective Order no Party waives any right it otherwise would have to object to
               12 disclosing or producing any information or item on any ground not addressed in
               13 this Stipulated Protective Order. Similarly, no Party waives any right to object on
               14 any ground to use in evidence of any of the material covered by this Protective
               15 Order.
               16            12.3. Filing Protected Material. Without written permission from the
               17 Designating Party or a court order secured after appropriate notice to all interested
               18 persons, a Party may not file in the public record in this action any Protected
               19 Material. A Party that seeks to file under seal any Protected Material must comply
               20 with Civil Local Rules 79.5-1, 79.5-2, and 79.5-3. Protected Material may only be
               21 filed under seal following the filing of an Application for Leave to File Under Seal,
               22 made pursuant to the procedures set forth in L.R. 79-5.2.2, and the granting of a
               23 court order authorizing the sealing of the specific Protected Material at issue.
               24 Pursuant to Civil Local Rule 79-5.2.2, a sealing order will issue only upon a
               25 declaration establishing good cause or demonstrating compelling reasons why the
               26 strong presumption of public access in civil cases should be overcome.
               27
  Mitchell     28
Silberberg &
 Knupp LLP
                                                               16
                                                 STIPULATED PROTECTIVE ORDER
                    11185727.4
                1 13.        FINAL DISPOSITION
                2            Within 60 days after the final disposition of this action, as defined in Section
                3 4, upon written request of the Designating Party each Receiving Party must return
                4 all Protected Material to the Producing Party or destroy such material. As used in
                5 this subdivision, “all Protected Material” includes all copies, abstracts,
                6 compilations, summaries, and any other format reproducing or capturing any of the
                7 Protected Material. Whether the Protected Material is returned or destroyed, the
                8 Receiving Party must submit a written certification to the Producing Party (and, if
                9 not the same person or entity, to the Designating Party) by the 60-day deadline that
               10 (1) identifies (by category, where appropriate) all the Protected Material that was
               11 returned or destroyed and (2) affirms that the Receiving Party has not retained any
               12 copies, abstracts, compilations, summaries or any other format reproducing or
               13 capturing any of the Protected Material. Notwithstanding this provision, Counsel
               14 are entitled to retain an archival copy of all pleadings, motion papers, trial,
               15 deposition, and hearing transcripts, legal memoranda, correspondence, deposition
               16 and trial exhibits, expert reports, attorney work product, and consultant and expert
               17 work product, even if such materials contain Protected Material. Any such archival
               18 copies that contain or constitute Protected Material remain subject to this
               19 Protective Order as set forth in Section 4 (DURATION).
               20            IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
               21 DATED: July 22, 2019                        By:/s/Scott A. Burroughs
               22                                                   Scott A. Burroughs, Esq.
                                                                    DONIGER /BURROUGHS
               23                                                   Attorneys for Plaintiffs
               24
                    DATED: July 22, 2019                      By:/s/Emily F. Evitt
               25                                                   Emily F. Evitt
               26                                                   MITCHELL SILBERBERG &
                                                                    KNUPP LLP
               27                                                   Attorneys for Defendants
  Mitchell     28
Silberberg &
 Knupp LLP
                                                                17
                                                 STIPULATED PROTECTIVE ORDER
                    11185727.4
               1 Attestation Regarding Signatures: I, Emily F. Evitt, attest that all signatories
               2 listed, and on whose behalf the filing is submitted, concur in the filing’s content
               3 and have authorized the filing.         By: /s/Emily F. Evitt
               4
                    PURSUANT TO STIPULATION, IT IS SO ORDERED.
               5
               6
                    DATED: 7/24/19                              ______________________________
               7                                                John E. McDermott
                                                                United States Magistrate Judge
               8
               9
               10
               11
               12
               13
               14
               15
               16
               17
               18
               19
               20
               21
               22
               23
               24
               25
               26
               27
  Mitchell     28
Silberberg &
 Knupp LLP
                                                           18
                                             STIPULATED PROTECTIVE ORDER
                    11185727.4
                1                                          EXHIBIT A
                2                ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
                3            I, _____________________________ [print or type full name], of
                4 _______________________________________ [print or type full address],
                5 declare under penalty of perjury that I have read in its entirety and understand the
                6 Stipulated Protective Order that was issued by the United States District Court for
                7 the Central District of California in the case of Osho Int’l Fdn. v. Way et al., 2:19-
                8 cv-00753-RSWL-JEM. I agree to comply with and to be bound by all the terms of
                9 this Stipulated Protective Order and I understand and acknowledge that failure to
               10 so comply could expose me to sanctions and punishment in the nature of contempt.
               11 I solemnly promise that I will not disclose in any manner any information or item
               12 that is subject to this Stipulated Protective Order to any person or entity except in
               13 strict compliance with the provisions of this Order.
               14            I further agree to submit to the jurisdiction of the United States District
               15 Court for the Central District of California for the purpose of enforcing the terms
               16 of this Stipulated Protective Order, even if such enforcement proceedings occur
               17 after termination of this action.
               18            I hereby appoint __________________________ [print or type full name] of
               19 _______________________________________ [print or type full address and
               20 telephone number] as my California agent for service of process in connection with
               21 this action or any proceedings related to enforcement of this Stipulated Protective
               22 Order.
               23 Date: _________________________________
               24 City and State where sworn and signed: _________________________________
               25
                    Printed name: ______________________________
               26
               27 Signature: _________________________________
  Mitchell     28
Silberberg &
 Knupp LLP
                                                                19
                                                  STIPULATED PROTECTIVE ORDER
                    11185727.4
